Exhibit 10.1(e)

LONE STAR TECHNOLOGIES, INC.

Amendments to the 1985 Long-Term Incentive Plan
Approved by the Board of Directors on March 20, 2001 and Shareholders on May 8,
2001

             Section 3 of the Plan is amended by amending the first sentence of
said Section to read as follows (the new language is in bold type):  “The
aggregate number of shares of stock which may be issued under the Plan shall not
exceed four million seven hundred thousand (4,700,000) shares of Common Stock.”

             Section 8 of the Plan is amended by amending the first three
sentences of said Section to read as follows (the new language is in bold type):

             “Non-executive directors shall not be eligible to participate in
the Plan beyond the granting of Options; further, not more than 1,250,000 shares
of Common Stock may be issued under Options awarded to non-executive directors. 
Only shares of Common Stock issued upon exercise of Options which, when granted,
were granted to individuals who were at the time non-executive directors shall
be deemed ‘issued under Options awarded to non-executive directors.’  Shares
issued to non-executive directors under Options granted when they were
participants shall not count towards the 1,250,000 share limitation provided in
this Section.”

             Section 10 of the Plan is amended by adding at the end of
subsection (c) of Section 10 the following language:

“Notwithstanding anything in this Section 10 to the contrary, if the employment
of the Chief Executive Officer of the Company (the ”CEO”) is terminated by the
Company without Cause or is terminated by the CEO with Good Reason (such
capitalized terms are defined in an employment agreement between the Company and
the CEO in effect at that time or, in the absence of such an agreement, are
defined in Section 15 hereof) one-half of all unvested Options held by the CEO
shall become fully exercisable upon the date of such termination for up to 100%
of the unexercised shares under those Options, the other half of the unvested
Options held by the CEO shall become fully exercisable upon the second
anniversary of the date of such termination, or such earlier date that the Board
of Directors or Committee may, in its discretion, determine, for up to 100% of
the unexercised shares under those Options, and each Option held by the CEO may
be exercised within 36 months following the date of such termination (but not
more than ten years from the date such Option was granted) to the full extent
such Option is exercisable.  If the CEO dies during that 36-month period without
having fully exercised his Option, the Option may be exercised within the 36
months following the CEO’s death (but not more than ten years from the date such
Option was granted) by the CEO’s estate or by a person who acquired the right to
exercise such Option by will or the law of descent, to the full extent such
Option is exercisable.”

             Section 15 of the Plan is amended by amending and restating
subsection (a) of Section 15 to read in its entirety as follows (the new
language in the amended and restated subsection (a) is in bold type):

“Notwithstanding any other provision in this Plan:

(a)(i)  If a participant’s employment by the Company or a subsidiary is
involuntarily terminated without Cause or is voluntarily terminated with Good
Reason within two years after the occurrence of a Change in Control of the
Company, or (ii) if a participant’s employer ceases to be a subsidiary of the
Company and that participant does not immediately thereafter become an employee
of the Company or another subsidiary:

(A)     each Option (including any stock appreciation rights) held by that
participant shall become fully exercisable for up to 100% of the unexercised
shares under the Option and that participant shall be entitled within 36 months
(or any later period applicable under paragraph (c) of Section 10) following the
date of the termination of his employment or the date on which his employer
ceases to be a subsidiary (but not more than ten years from the date the Option
was granted) to exercise the Option to the full extent the Option is
exercisable;

(B)     the restrictions applicable to any restricted stock awarded to that
participant shall lapse and such restricted stock shall become fully vested and
transferable to the full extent of the original grant; and

(C)    any performance units awarded to that participant shall be considered to
be earned and payable in full.

(iii)       In the event of the occurrence of a Change in Control of the
Company:

(A)   (1) one-half of all unvested Options (including any stock appreciation
rights) held by the CEO shall become fully exercisable upon such occurrence for
up to 100% of the unexercised shares under those Options and (2) the other half
of the unvested Options (including any stock appreciation rights) held by the
CEO shall become fully exercisable upon the second anniversary of such
occurrence, or such earlier date that the Board of Directors or Committee may,
in its discretion, determine, for up to 100% of the unexercised shares under
those Options;

(B)   (1)  the restrictions applicable to one-half of all unvested restricted
stock awarded to the CEO shall lapse upon such occurrence and such restricted
stock shall become fully vested and transferable to the full extent of the
original grant and (2) the restrictions applicable to the other half of the
unvested restricted stock awarded to the CEO shall lapse upon the second
anniversary of such occurrence, or such earlier date that the Board of Directors
or Committee may, in its discretion, determine, and such restricted stock shall
become fully vested and transferable to the full extent of the original grant;

(C)     (1)  one-half of any performance units awarded to the CEO shall be
considered to be earned and payable in full upon such occurrence and (2) the
other half of the performance units awarded to the CEO shall be considered to be
earned and payable in full upon the second anniversary of such occurrence, or
such earlier date that the Board of Directors or Committee may, in its
discretion, determine; and

(D)        if the CEO’s employment by the Company is involuntarily terminated
without Cause or is voluntarily terminated with Good Reason within two years
after the occurrence of a Change in Control of the Company, each Option held by
the CEO shall become fully exercisable for up to 100% of the unexercised shares
under the Option and the CEO shall be entitled within 36 months (or any later
period applicable under paragraph (c) of Section 10) following the date of the
termination of his employment (but not more than ten years from the date the
Option was granted) to exercise the Option to the full extent the Option is
exercisable, the restrictions applicable to restricted stock awarded to the CEO
shall lapse and such restricted stock shall become fully vested and transferable
to the full extent of the original grant, and performance units awarded to the
CEO shall be considered to be earned and payable in full.”